MEMORANDUM **
James H. Sanders appeals pro se from the district court’s denial of his motion for an extension of time to file a notice of appeal from a judgment dismissing his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Sanders’s motion for an extension of time for filing a notice of appeal was filed almost three years after his petition was dismissed. The district court had no discretion to grant Sanders’s motion because it was not filed within 180 days after judgment was entered. See Fed. R.App. P. 4(a)(6); In re Stein, 197 F.3d 421, 426 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.